Citation Nr: 1828176	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Basic eligibility to receive a transfer of educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (known as the Montgomery GI Bill Active Duty (MGIB-AD)). 


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant is this case is the spouse of service member B.R., who has been serving on active duty in the United States Army since January 24, 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 decision ibn which the RO denied basic eligibility to receive a transfer of educational benefits under Chapter 30.  Jurisdiction of the claim is with the RO in Waco, Texas.  In September 2014 , the appellant filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in November 2014.  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was filed in December 2014; however, that VA Form 9 was signed only by B.R..  An additional VA Form 9, signed by the appellant, was then also timely filed in April 2015.  This document is located in the appellant's paperless claims file.  Accordingly, the Board finds that it properly has jurisdiction over the present appeal.

Also in April 2015, the appellant and B.R. testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there are separate, paperless, electronic files associated with the Veteran' claims, located in the Veterans Benefits Management System (VBMS) file.  All records have been reviewed.  


FINDING OF FACT

The service department is not shown to have approved a request by B.R for a transfer of educational benefits to the appellant.


CONCLUSION OF LAW

The criteria for basic eligibility to receive a transfer of educational benefits under Chapter 30, Title 38, United States Code, are not met.  38 U.S.C. § 3020 (2012); 38 C.F.R. § 21.7080 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2017). 

As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the appellant's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

At issue in this case is the appellant's eligibility to receive a transfer of Chapter 30 educational assistance benefits from B.R., her spouse and a current service member.

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C. § 3011(a)(1) (2002) and 38 C.F.R. § 21.7042 (2017).  In particular, under 38 U.S.C. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042 (a)(1), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2). 

The law also provides that the Secretary of Defense or, in this case, the Secretary of the Army, may approve a member of the Armed Forces who is entitled to basic educational assistance under the Chapter 30, under certain circumstances, to elect to transfer to one or more dependents the unused portion of entitlement to such assistance.  To be eligible to transfer educational assistance benefits, a transferor must have served six years on active duty or in the Selected Reserve at the time of his approval by the Secretary of the Army and must have entered into an agreement to serve at least four more years as a member of the Armed Forces.  38 U.S.C. § 3020.

Here, the evidence shows that B.R. entered onto active duty in January 2002.  In April 2008, after having served six years and three months of active military service, B.R., reenlisted in the United States Army for a period of six years.  It was noted that he was to receive a selective reenlistment bonus (SRB) in return for his reenlistment in military occupational specialty (MOS) 11B3.  Records also show that B.R. elected to participate in the MGIB transferability program, which participation reduced his SRB by $3,200.  A DD Form 2366-2, entitlement "Montgomery GI Bill Act of 1984 (MGIB) Transferability Program" dated August 24, 2008, lists the appellant as B.R.'s family member.  The form is also signed by representatives of the service department verifying that the listed family member is on the DEERS (Defense Enrollment Eligibility Reporting System) and that B.R. has transferability as an option.  

VA, however, denied the appellant's application to use transferred benefits because Army records did not show the appellant's or B.R.'s name in the Chapter 30 transferability database.  Notably, it was discussed during the April 2015 hearing that B.R. had not in fact applied for a "Transfer of Education Benefits (TEB)" with the service department.  The Board understands the appellant's frustration and confusion given that it was previously determined that B.R. has transferability as an option.  However, it appears that service members must be approved through the TEB website before VA can issue a certificate of eligibility.  Indeed, the pertinent statutory authority provides that "the Secretary of Defense may authorize the Secretary concerned . . . to permit an individual described in subsection (b) who is entitled to basic educational assistance under the subchapter to elect to transfer to one or more of the dependents specified in subsection (c) the unused portion of entitlement to such assistance."  38 U.S.C. § 3020(a); see 38 C.F.R. § 21.7080 (2017) (providing that an individual entitled to educational assistance under the MGIB-AD "and who is approved by a service department to transfer a portion of his or her entitlement" may transfer a specific amount to a dependent).  Further, approvals of transfer are subject to availability of appropriations.  38 U.S.C. § 3020(j).  In other words, transferability is not automatic even though B.R. chose to participate in the MGIB transferability program when he reenlisted in April 2008.  

Here, there is no evidence to show that B.R. ever received approval of a transfer request for educational benefits on behalf of the appellant from the service department.  The Board is sympathetic to the appellant's argument that B.R. has satisfied the criteria to be approved to transfer his educational assistance benefits.  However, 38 U.S.C. § 3020 makes it clear that the decision as to transferability of Chapter 30 benefits rests with the service department and not VA.  Accordingly, because the service department is not shown to have approved a request from B.R. for a transfer of educational benefits to the appellant, the appellant is not eligible for a transfer of Chapter 30 educational assistance benefits and her claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final point, the Board emphasizes that the service department's findings on matters such as the one on which this claim turns are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, the appellant's only recourse lies within the relevant service department, not VA, and nothing in this decision should be read as precluding B.R. from applying for a "Transfer of Education Benefits" with the service department.  See e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  


ORDER

As basic eligibility to receive a  transfer of educational assistance benefits under Chapter 30, Title 38, United States Code,  is not established, the claim on appeal  is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


